Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to tbe approval of tbe Court as follows:
(1) That tbe involved merchandise, consisting of Corfi Sisal Twine, was entered on or after tbe effective date of tbe Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165) and is not identified on tbe Mnal List published by tbe Secretary of tbe Treasury pursuant thereto (T.D. 54521).
(2) That on or about tbe date of exportation, tbe price at which such or similar merchandise was freely sold or offered in tbe principal markets of the *571country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, said price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was $21.50 per 100 pounds, less ocean freight and insurance charges of $245.59 and $13.08, respectively, net packed.
(3) The appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On tlie agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, ns ¡amended by the Customs Simplification Act of 1956,70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is $21.50 per 100 pounds, less ocean freight and insurance charges of $245.59 and $13.08, respectively, net packed.
Judgment will be rendered accordingly.